DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 15, 17-24, 26-29, 31-37 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose:
“(a) monitoring operation of the robot assembly by a plurality of parallelly activated
safety monitoring functions; and
(b) performing the following with the robot controller during operation of the robot:
selecting a subset of process parameters from a prescribed set of process
parameters on the basis of a prescribed rule arrangement having at least one selection
rule, and
adapting the selected subset of process parameters to avoid a violation of
at least one of the safety monitoring functions;
wherein steps (b) are repeated multiple times during an execution of
an application of the robot assembly while the robot is operating: and
wherein at least one of:

prescribed rule arrangement on the basis of an application of the robot assembly, or
the method further comprises prioritizing at least one selection rule of the
prescribed rule arrangement on the basis of a state of the robot assembly.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The invention is useful as a method for controlling a robot.

Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONNIE MANCHO whose telephone number is (571)272-6984.  The examiner can normally be reached on Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mott Adam can be reached on 571 270 5376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

	/RONNIE M MANCHO/            Primary Examiner, Art Unit 3664